This is an attempted appeal from a judgment of conviction rendered against plaintiffs in error in the county court of Adair county on the 16th day of November, 1923, wherein each of these plaintiffs in error was convicted of the offense of unlawfully conveying intoxicating liquor, and punishment of each fixed as above stated. The appeal was not lodged in this court until the 18th day of January, 1924, 63 days after the rendition of judgment. No order was made by the trial court extending the time for lodging the appeal in this court beyond the 60-day period after rendition of judgment allowed by statute (section 2808, Compiled Statutes 1921), in misdemeanor cases. On the 5th day of February the Attorney General filed a motion to dismiss this appeal on the ground that the appeal was not filed in this court within the time required by law. No response has been made *Page 244 
to the same. An examination of the record discloses that the motion of the Attorney General to dismiss the appeal is well taken, and the appeal is accordingly dismissed.